                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KENNETH R. WILSON,                               )
                                                 )
              Petitioner,                        )
                                                 )
       v.                                        )   No. 4:15-CV-01912-JAR
                                                 )
TROY STEELE,                                     )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Kenneth Wilson’s Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1). The matter is fully briefed and ready

for disposition. For the following reasons, Petitioner’s Petition under 28 U.S.C. § 2254 is

DENIED and this action is DISMISSED.

       I.      Background

       On October 21, 2013 Petitioner pled guilty in in the Circuit Court of the City of St. Louis,

Missouri to two counts of robbery in the first degree and two counts of armed criminal action.

Petitioner was sentenced to concurrent terms of twenty years imprisonment on the robbery

counts and ten years imprisonment on the armed criminal action counts, which sentences were to

run concurrently with a sentence Petitioner was serving on a robbery case from St. Louis County.

Petitioner did not appeal his convictions or sentence.

       Petitioner thereafter filed a motion for post-conviction relief pursuant to Missouri

Supreme Court Rule 24.035. In his motion, Petitioner alleged that he “entered a plea rather than

going to trial only because his plea counselor was unprepared to represent him at a trial and that

had counsel been adequately prepared he would have insisted on challenging the State’s



                                                 1
evidence at trial.” (Doc. No. 9-1 at 41-49). Petitioner also alleged his plea counsel was

ineffective because she “failed to review all relevant discovery with [him] prior to his plea,

specifically a DVD of the events related to the robbery . . .” (Id.). The State court denied

Petitioner’s post-conviction motion without an evidentiary hearing (Doc. No. 9-1 at 50-66), and

the Missouri Court of Appeals affirmed the denial (Doc. No. 9-4), finding Petitioner’s guilty plea

was knowing and voluntary.

       Petitioner is currently incarcerated at Eastern Reception, Diagnostic and Correctional

Center in Bonne Terre, Missouri. In the instant petition for writ of habeas corpus, Petitioner

raises two grounds for relief:

       (1) That Petitioner received ineffective assistance of counsel resulting in an involuntary
           guilty plea; and

       (2) That Petitioner received ineffective assistance of counsel, in that “plea counsel’s
           failure to show [him] the surveillance footage meant that he did not have a [sic]
           understanding of the evidence against him and his plea was therefore unknowingly
           entered.”

(Doc. No. 1 at 2-3).

       II.     Standard of review

       Where a claim has been adjudicated on the merits in state court, a writ of habeas corpus

cannot be granted unless the state court’s adjudication:

   1) resulted in a decision that was contrary to, or involved an unreasonable application of,
      clearly established Federal law, as determined by the Supreme Court of the United States;
      or
   2) resulted in a decision that was based on an unreasonable determination of the facts in
      light of the evidence presented in the State court proceedings.

28 U.S.C. § 2254(d).

       Habeas review is limited to the record before the state court that adjudicated the claim,

Cullen v. Pinholster, 131 S. Ct. 1388, 1398 (2011); 28 U.S.C. § 2254(d)(1), and the state court’s



                                                 2
factual findings are presumed to be correct. 28 U.S.C. § 2254(e)(1); Wood v. Allen, 558 U.S.

290, 293 (2010). The statutory presumption “is particularly proper [in cases involving the

voluntariness of a guilty plea] in light of the state trial court’s ability to judge the defendant’s

credibility and demeanor at the plea hearing and the fact that ‘[m]ore often than not a prisoner

has everything to gain and nothing to lose from filing a collateral attack upon his guilty plea.’”

Weeks v. Bowersox, 119 F.3d 1342, 1352 (8th Cir. 1997) (quoting Blackledge, 431 U.S. at 71),

cert. denied, 522 U.S. 1093 (1998)). Clear and convincing evidence that State court factual

findings lack evidentiary support is required to grant habeas relief. 28 U.S.C. § 2254(e)(1);

Wood, 558 U.S. at 293.

       In the context of a guilty plea, a defendant who pled guilty upon the advice of counsel

may challenge the voluntariness of that plea through a claim of ineffective assistance of counsel.

Hill v. Lockhart, 474 U.S. 52, 56–57 (1985). To show ineffective assistance of counsel, a habeas

petitioner must show both that “[his] counsel’s performance was deficient” and that “the

deficient performance prejudiced [his] defense.” Strickland v. Washington, 466 U.S. 668, 687

(1984). To establish prejudice in the context of a guilty plea, a habeas petitioner must show that

“there is a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty

and would have insisted on going to trial.” Hill, 474 U.S. at 59.

       When, as here, an ineffective assistance claim has been addressed by the state court, this

Court must bear in mind that “[t]aken together, AEDPA and Strickland establish a ‘doubly

deferential standard’ of review.” Williams v. Roper, 695 F.3d 825, 831 (8th Cir. 2012) (citation

omitted). It is not sufficient for a petitioner to “show that he would have satisfied Strickland’s

test if his claim were being analyzed in the first instance.” Bell v. Cone, 535 U.S. 685, 698–99

(2002). “Rather, he must show that the [state court] applied Strickland to the facts of his case in



                                                 3
an objectively unreasonable manner.” Id. at 699.

       III.    Discussion

       In Ground 1, Petitioner asserts that he entered a plea rather than going to trial because his

plea counsel was not adequately prepared to represent him. In denying this claim, the post-

conviction motion court noted that a plea of guilty generally waives any future complaints about

counsel’s failure to investigate and prepare for trial. See, e.g., Estes v. State, 950 S.W.2d 539,

532 (Mo. Ct. App. 1997). (Doc. No. 9-1 at 55). The court examined Petitioner’s testimony at the

plea hearing that he had spoken with his attorney enough to make a decision about whether or

not to plead guilty, and that he understood all his rights regarding a jury trial. Petitioner testified

that he told his attorney all the facts surrounding the crimes with which he had been charged, that

his attorney had fully answered his questions, and that she had done what he asked her to do.

Petitioner stated he had no complaints with his attorney and confirmed he was in no way forced

to plead guilty.

       At the sentencing hearing, Petitioner again confirmed he had had enough time to discuss

the charges with his attorney before pleading guilty. He reaffirmed that his attorney had

answered all of his questions, explained all of his rights, and had not made any threats or

promises to get him to plead guilty. When asked if his counsel had done what he asked of her,

Petitioner’s only complaint was that he wanted his attorney to negotiate a “cap” on his plea; he

did not assert that counsel was unprepared for trial or that he did not want to plead guilty.

Petitioner’s counsel responded that she had attempted to negotiate with the prosecutor. Petitioner

then testified that with the exception of the issue with the “cap,” he had no complaints with his

counsel and thought she had done a good job for him. (Doc. No. 9-1 at 56).




                                                  4
       The state motion court also noted that Petitioner “cite[d] the rule that in order to show

ineffective assistance based on the failure to adequately prepare for trial a movant must allege

that trial counsel failed to discover specific information before trial; that the information would

have been discovered by reasonable investigation; and that the undiscovered information would

have provided Movant with a viable defense. However, the cases relied on which cite this rule

were trials. Further Movant has not stated what viable defense he had.” (Id. at 57-58).

       Petitioner advanced this claim on appeal and the Missouri Court of Appeals denied it, as

follows:

       [Petitioner] did not point to any specific errors or omissions by his trial counsel in
       support of his assertion that she was unprepared for trial. Such vague, conclusory
       allegations are insufficient to support a claim for ineffective assistance of counsel. See
       Morrow v. State, 21 S.W.3d 819, 824 (Mo. banc 2000) (“Where the pleadings consist
       only of bare assertions and conclusions, a motion court cannot meaningfully apply the
       Strickland standard for ineffective assistance of counsel.”).

(Doc. No. 9-4 at 6).

       In Ground 2, Petitioner asserts his counsel was ineffective because she failed to review

all relevant discovery with him prior to his plea, and specifically surveillance footage of events

related to the robbery. Petitioner raised this claim before the state motion court, and the court

denied the claim, as follows:

       Significantly Movant does not allege the DVD contained exculpatory evidence. Movant
       admitted to committing the robbery at the Currency Exchange. Further, as stated with
       regard to the first allegation, a plea of guilty generally waives non-jurisdictional defenses,
       and complaints about counsel’s failure to investigate and prepare for trial.

(Doc. No. 9-1 at 58).

       Petitioner unsuccessfully advanced the claim on appeal:

       With regard to his claim that trial counsel was ineffective for failing to review with him
       the surveillance footage of one of the robberies, [Petitioner’s] claim fails because he did

                                                 5
       not allege how this resulted in any prejudice to him. In fact, the record demonstrates
       otherwise. The prosecutor described the video as showing [Petitioner] robbing a victim at
       gunpoint. We fail to see how reviewing a videotape of one of the crimes that were
       discussed in detail at [Petitioner’s] plea hearing and which [Petitioner] admitted
       committing rendered his plea unknowing or that [Petitioner] was prejudiced. Thus,
       [Petitioner’s] claim in this regard, is refuted by the record.

(Doc. No. 9-4 at 6).

       Upon consideration, the Court finds the decision of the Missouri Court of Appeals is

entitled to deference. The appellate court found Petitioner’s guilty plea was made knowingly and

voluntarily (id.), and a review of the state court record supports that finding. Petitioner

acknowledged that he understood the possible range of punishment for each count and the

constitutional rights he waived in pleading guilty. Petitioner further testified he had ample

opportunity to speak with his counsel, he told counsel everything he wanted her to know, that

counsel had done everything he had asked her to do, and he was satisfied with counsel’s

representation. “Solemn declarations in open court carry a strong presumption of verity.”

Blackledge v. Allison, 431 U.S. 63, 74 (1977). Therefore, “while a guilty plea taken in open

court is subject to collateral attack, the defendant’s representations during the plea-taking carry a

strong presumption of verity and pose a formidable barrier in any subsequent collateral

proceedings.” Bramlett v. Lockhart, 876 F.2d 644, 648 (8th Cir.) (internal quotation marks and

citations omitted), cert. denied, 493 U.S. 941 (1989).

       Further, Petitioner did not set forth what information his counsel failed to discover or

how that information would have helped him at trial. With regard to the surveillance footage,

Petitioner did not explain how counsel’s failure to review it with him resulted in any prejudice to

him, particularly since the prosecutor described the video as showing Petitioner robbing a victim

at gunpoint. Under these circumstances, Petitioner’s request for habeas relief must be denied.


                                                 6
          Accordingly,

          IT IS HEREBY ORDERED that Petitioner’s Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 [1] is DENIED, and his claims are DISMISSED with prejudice.

A separate Order of Dismissal will accompany this Memorandum and Order

          IT IS FURTHER ORDERED that because Petitioner cannot make a substantial

showing of the denial of a constitutional right, the Court will not issue a certificate of

appealability. See Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997), cert. denied, 525 U.S. 834

(1998).

Dated this 22nd day of January, 2019.




                                           JOHN A. ROSS
                                           UNITED STATES DISTRICT JUDGE




                                              7
